DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 12 claims and claims 1-12 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the 1 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 1
Claim 1
1
An image processing apparatus, comprising:
An image processing apparatus, comprising:
2
an image processor configured to:
an image processor configured to:
3
receive image;
receive image data from an imaging element;
4
determine an amount of motion in an image based on the image data;
determine an amount of motion in an image based on the image data;
5
generate a luminance histogram that indicates a distribution of a plurality of luminance values of a plurality of pixels in the image data;
generate a weighted count value based on a weighting process on a count value, wherein:
6
generate a tone curve based on the luminance histogram;
the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7
correct a luminance of the image data based on the tone curve; and
multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8
output the image data with the corrected luminance.
the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and


output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. Claim of instant application is broader than claim 1 of the patent. All the limitations of claim 1 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claim 2 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 2 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 2
Claim 1
1
The image processing apparatus according to claim 1, wherein the image processor is further configured to:
An image processing apparatus, comprising:
2
generate a weighted count value based on a weighting process on a count value, and
an image processor configured to:
3
the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
receive image data from an imaging element;
4
multiplication of a weight value and the count value.
determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
bold italic text. All the limitations of claim 2 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 2 as a whole is not patentably distinct from the patent claim 1.

Claim 3 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 3 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 3
Claim 1
1
The image processing apparatus according to claim 2, wherein the luminance histogram is generated based on the weighted count value.
An image processing apparatus, comprising:
2

an image processor configured to:
3

receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and


multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 3 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 3 as a whole is not patentably distinct from the patent claim 1.

Claim 4 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the 4 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 4
Claim 1
1
The image processing apparatus according to claim 2, wherein 
An image processing apparatus, comprising:
2
the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
an image processor configured to:
3
the plurality of bins is based on the plurality of luminance values of the plurality of pixel.
receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;


generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 4 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 4 as a whole is not patentably distinct from the patent claim 1.

Claim 5 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 4 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 5 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 5
Claim 4
1
The image processing apparatus according to claim 2, wherein
The image processing apparatus according to claim 1, wherein:

the image processor is further configured to add the weighted count value to a bin of a plurality of bins, and
the image processor is further configured to add the weighted count value to a bin of the plurality of bins, and
3
the weighting process is executed for each pixel of the plurality of pixels.
the weighting process is executed for each pixel of the plurality of pixels.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 5 of instant application are entirely recited in the claim 4 limitations of the patent. Therefore, the instant application claim 5 as a whole is not patentably distinct from the patent claim 4.

Claim 6 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 5 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 6 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 6
Claim 5
1
The image processing apparatus according to claim 5, wherein
The image processing apparatus according to claim 3, wherein:
2
the weighting process is further based on a high-frequency component level at the position corresponding to the pixel of the plurality of pixels,
the weighting process is further based on the high-frequency component level at the position corresponding to the pixel of the plurality of pixels,

the image processor is further configured to add the weighted count value to a bin of the plurality of bins, and
the image processor is further configured to add the weighted count value to a bin of the plurality of bins, and
4
the weighting process is executed for each pixel of the plurality of pixels.
the weighting process is executed for each pixel of the plurality of pixels.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 6 of instant application are entirely recited in the claim 5 limitations of the patent. Therefore, the instant application claim 6 as a whole is not patentably distinct from the patent claim 5.

Claim 7 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 1 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 7 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 7
Claim 1
1
The image processing apparatus according to claim 1, wherein the corrected luminance causes a contrast value of an object in the image to increase.
An image processing apparatus, comprising:
2

an image processor configured to:


receive image data from an imaging element;
4

determine an amount of motion in an image based on the image data;
5

generate a weighted count value based on a weighting process on a count value, wherein:
6

the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels, and
7

multiplication of a weight value and the count value, the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and
8

the plurality of bins is based on a plurality of luminance values of the plurality of pixels in the image data;
9

generate, based on the weighted count value, a luminance histogram that indicates a distribution of the plurality of luminance values of the plurality of pixels in the image data;
10

generate a tone curve based on the luminance histogram;
11

correct a luminance of the image data based on the tone curve; and
12

output the image data with the corrected luminance, wherein the corrected luminance causes a contrast value of an object in the image to increase.




The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 7 of instant application are entirely recited in the claim 1 limitations of the patent. Therefore, the instant application claim 7 as a whole is not patentably distinct from the patent claim 1.

Claim 8 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 2 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 8 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 8
Claim 2
1
The image processing apparatus according to claim 7, wherein the image processor is further configured to:
The image processing apparatus according to claim 1, wherein the image processor is further configured to:
2
determine a high-frequency component level of the object within the image based on the image data;
determine a high-frequency component level of the object within the image based on the image data;
3
correct the luminance of the image data based on the high-frequency component level of the object; and
correct the luminance of the image data based on the high-frequency component level of the object; and
4
output the image data with the corrected luminance.
output the image data with the corrected luminance.



The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 8 of instant application are entirely recited in the claim 2 limitations of the patent. Therefore, the instant application claim 8 as a whole is not patentably distinct from the patent claim 2.

Claim 9 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 3 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 9 between the instant application and the patent.

16594321 (Instant Application)
10,469,766 B2 (Patent)

Claim 9
Claim 3
1
The image processing apparatus according to claim 8, wherein
The image processing apparatus according to claim 2, wherein
2
the luminance histogram further indicates the amount of motion and the high-frequency component level.
the luminance histogram further indicates the amount of motion and the high-frequency component level.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The equivalencies in claim limitations of the instant application and the patent are highlighted in bold italic text. All the limitations of claim 9 of instant application are entirely 

Claim 10 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 6 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of independent claim between the instant application and the patent.

Claim 11 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 7 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of independent claim between the instant application and the patent.

Claim 12 of the instant application is rejected on the ground of nonstatutory obvious type double patenting as being unpatentable over claim 8 of Patent 10,469,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the mapping of the earlier independent claim 1 which describes the double patenting rejection basis of the independent claim between the instant application and the patent.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US PGPub 2011/0157209 A1) in view of Endo Tsugio (JP 2013250314 A) (See attached translation JP2013250314.pdf).

Regarding claim 1, Saito teaches an image processing apparatus, comprising: 
an image processor ([0039], L8-10; It discloses an image processing apparatus 100)  configured to: 
receive image ([0039], L8-10; It teaches an image processing apparatus 100 performing image processing on input image data y); 
determine an amount of motion in an image based on the image data ([0041], L1-6, [0043]; It teaches a motion detection unit 102 detecting motion from the input image data as shown in  Fig. 1. Distance determination unit 104 also determines the motion information of the moving pixels of the image); 
generate a luminance histogram that indicates a distribution of a plurality of luminance values of a plurality of pixels in the image data (Fig. 7 shows a luminance distribution or histogram with respect to frequency. Since Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion. The pixels which are determined to have large motions ([0064]) compared to the still pixels, will have increased contrast compared to the still pixels. Here the first part of the image is the part that is in motion with respect to the second part of the image which is fixed. Fig. 10A also shows a flow diagram which represents the process of determining the motion of each pixel and then determining the correction process based on the pixel motion); 
generate a tone curve based on the luminance histogram ([0103]; It teaches a gamma curve which is analogous to a tone curve); 
correct a luminance of the image data based on the tone curve ([0012]; It teaches a correction unit for correcting the luminance of the image frame); and 
output the image data with the corrected luminance ([0012]; Fig. 1, y’ is the output image with corrected luminance as described in [0039], L8-12).  
Although, Saito teaches luminance histogram in Fig. 7 and a gamma curve in [0103], but it does not explicitly teach generating a tone curve for luminance correction.
However, Endo Tsugio teaches an image processing system which is in the same field of endeavor (P1, Problem to be solved) where it not only teaches the luminance histogram (Endo Tsugio; Figs. 7A-C; P2, [0003]-[0005]; P7, [0024]), but also tone curve for luminance correction (Endo Tsugio; Figs. 3A-D, P9, [0034]; P13, [0049]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Saito's invention of motion based luminance correction to include Endo Tsugio's usage of tone curve for luminance correction, because it improves the contrast of the image (Endo Tsugio; P12, [0046]; P9, [0033]) and it is possible to make the output image clear and dark (Endo Tsugio; P9, [0033]).

2, Saito and Endo Tsugio teach the image processing apparatus according to claim 1, wherein 
the image processor is further configured to: 
generate a weighted count value based on a weighting process on a count value (Saito; [0105], L15-18; It teaches the LPF processing is weighted by factors depending on the motion of the pixel near the still pixel), and 
the weighting process is based on the amount of motion at a position corresponding to a pixel of a plurality of pixels (Saito; [0105], L15-18; It teaches the LPF processing is weighted by factors depending on the motion of the pixel near the still pixel. As shown in Fig. 8 and described in [0080]-[0084], which indicates the filtering degree (extent of luminance correction) is based on the distance or position of the moving pixel with respect to the still pixel), and multiplication of a weight value and the count value (Saito; Eqn. 1-3 in [0077]-[0078] represents a final luminance value of a corrected pixel 3` which is calculated by adding weighted values of each of the original uncorrected pixel values with weighted counts that represent filter coefficients corresponding to the position/distance of each of the uncorrected pixels (Note that, pixel 3 is the still pixel here and pixels 1-2, 4-5 are the moving pixels and the equation determines how much reduction of luminance is required for pixel 3 with respect to the moving pixels). Here, as shown in Fig. 8, the bins are represented by three correction levels 0, 1 and 2 which are based on how much luminance correction is required. In previous citation, the Fig. 14B, C shows a histogram of X and Y component of motion data of each pixel with the corresponding frequency distribution. Which means when there are pixels with large motion in the image as shown in Fig. 14A, the corresponding frequency components of those pixels are C1-C5 in each of the bins of the three correction levels 0-3 are in fact directly related to the frequency of the moving pixels).  

Regarding claim 3, Saito and Endo Tsugio teach the image processing apparatus according to claim 2, wherein the luminance histogram is generated based on the weighted count value (Saito; Eqn. 1-3 in [0077]-[0078] represents a final luminance value of a corrected pixel 3` which is calculated by adding weighted values of each of the original uncorrected pixel values with weighted counts that represent filter coefficients corresponding to the position/distance of each of the uncorrected pixels (Note that, pixel 3 is the still pixel here and pixels 1-2, 4-5 are the moving pixels and the equation determines how much reduction of luminance is required for pixel 3 with respect to the moving pixels)).  

Regarding claim 4, Saito and Endo Tsugio teach the image processing apparatus according to claim 2, wherein the count value counts a frequency of the plurality of pixels in each bin of a plurality of bins, and the plurality of bins is based on the plurality of luminance values of the plurality of pixel (Saito; Eqn. 1-3 in [0077]-[0078] represents a final luminance value of a corrected pixel 3` which is calculated by adding weighted values of each of the original uncorrected pixel values with weighted counts that represent filter coefficients corresponding to the position/distance of each of the uncorrected pixels (Note that, pixel 3 is the still pixel here and pixels 1-2, 4-5 are the moving pixels and the equation determines how much reduction of luminance is required for pixel 3 with respect to the moving pixels). Here, as shown in Fig. 8, the bins are represented by three correction levels 0, 1 and 2 which are based on how much luminance correction is required. In previous citation, the Fig. 14B, C shows a Fig. 14A, the corresponding frequency components of those pixels are also determined to be high. Therefore, the filter coefficients C1-C5 in each of the bins of the three correction levels 0-3 are in fact directly related to the frequency of the moving pixels).  

Regarding claim 5, Saito and Endo Tsugio teach the image processing apparatus according to claim 2, wherein 
the image processor is further configured to add the weighted count value to a bin of a plurality of bins (Saito; Eqn. 1-3 in [0077]-[0078] represents a final luminance value of a corrected pixel 3` which is calculated by adding weighted values of each of the original uncorrected pixel values with weighted counts that represent filter coefficients corresponding to the position/distance of each of the uncorrected pixels (Note that, pixel 3 is the still pixel here and pixels 1-2, 4-5 are the moving pixels and the equation determines how much reduction of luminance is required for pixel 3 with respect to the moving pixels)), and 
the weighting process is executed for each pixel of the plurality of pixels (Saito; [0041], L8-10; It teaches the processing is done for each pixel).  

Regarding claim 6, Saito and Endo Tsugio teach the image processing apparatus according to claim 5, wherein 
the weighting process is further based on a high-frequency component level at the position corresponding to the pixel of the plurality of pixels (Saito; Fig. 7 shows a luminance distribution or histogram with respect to frequency, where the frequency level is shown in the Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion), 
the image processor is further configured to add the weighted count value to a bin of the plurality of bins (Saito; Eqn. 1-3 in [0077]-[0078] represents a final luminance value of a corrected pixel 3` which is calculated by adding weighted values of each of the original uncorrected pixel values with weighted counts that represent filter coefficients corresponding to the position/distance of each of the uncorrected pixels (Note that, pixel 3 is the still pixel here and pixels 1-2, 4-5 are the moving pixels and the equation determines how much reduction of luminance is required for pixel 3 with respect to the moving pixels). Here, as shown in Fig. 8, the bins are represented by three correction levels 0, 1 and 2 which are based on how much luminance correction is required. In previous citation, the Fig. 14B, C shows a histogram of X and Y component of motion data of each pixel with the corresponding frequency distribution. Which means when there are pixels with large motion in the image as shown in Fig. 14A, the corresponding frequency components of those pixels are also determined to be high. Therefore, the filter coefficients C1-C5 in each of the bins of the three correction levels 0-3 are in fact directly related to the frequency of the moving pixels), and 
the weighting process is executed for each pixel of the plurality of pixels (Saito; [0041], L8-10; It teaches the processing is done for each pixel).  

Regarding claim 7, Saito and Endo Tsugio teach the image processing apparatus according to claim 1, wherein the corrected luminance causes a contrast value of an object in the image to increase (Endo Tsugio; P9, [0033]; P17, [0070], [0072]).  
Saito's invention of motion based luminance correction to include Endo Tsugio's usage of tone curve to increase the contrast, because it is possible to make the output image clear and dark (Endo Tsugio; P9, [0033]) and enhance the output image quality (Endo Tsugio; P17, [0070]).

Regarding claim 8, Saito and Endo Tsugio teach the image processing apparatus according to claim 7, wherein 
the image processor is further configured to: 
determine a high-frequency component level of the object within the image based on the image data; correct the luminance of the image data based on the high-frequency component level of the object (Saito; Fig. 14B, C shows a histogram of X and Y component of motion data of each pixel with the corresponding frequency distribution. Which means when there are pixels with large motion in the image as shown in Fig. 14A, the corresponding frequency components of those pixels are also determined to be high and therefore as disclosed in [0012], where it performs a correction processing by which it decreases the contrast of a still pixel around which it is determined that there exists motion pixels with high frequency. So in other words, the pixels which are determined to have high frequency components compared to the still pixels, will have increased contrast compared to the still pixels); and 
output the image data with the corrected luminance (Saito; [0012]; Fig. 1, y’ is the output image with corrected luminance as described in [0039], L8-12).  

9, Saito and Endo Tsugio teach the image processing apparatus according to claim 8, wherein the luminance histogram further indicates the amount of motion and the high-frequency component level (Saito; Fig. 7 shows a luminance distribution or histogram with respect to frequency, where the frequency level is shown in the X-axis. Since Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion).  

Regarding claim 11, Saito teaches an image processing method, comprising: 
receiving image data ([0039], L8-10; It teaches an image processing apparatus 100 performing image processing on input image data y); 
determining an amount of motion in an image based on the image data ([0041], L1-6, [0043]; It teaches a motion detection unit 102 detecting motion from the input image data as shown in  Fig. 1. Distance determination unit 104 also determines the motion information of the moving pixels of the image); 
generating a luminance histogram that indicates a distribution of a plurality of luminance values of the plurality of pixels in the image data (Fig. 7 shows a luminance distribution or histogram with respect to frequency. Since Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion. The pixels which are determined to have large motions ([0064]) compared to the still pixels, will have increased contrast compared to the still pixels. Here the first part of the image is the part that is in motion with respect to the second part of the image which is fixed. Fig. 10A also shows a flow diagram which represents ); 
generating a tone curve based on the luminance histogram ([0103]; It teaches a gamma curve which is analogous to a tone curve); 
correcting a luminance of the image data based on the tone curve ([0012]; It teaches a correction unit for correcting the luminance of the image frame); and 
outputting the image data with the corrected luminance ([0012]; Fig. 1, y’ is the output image with corrected luminance as described in [0039], L8-12).  
Although, Saito teaches luminance histogram in Fig. 7 and a gamma curve in [0103], but it does not explicitly teach generating a tone curve for luminance correction.
However, Endo Tsugio teaches an image processing system which is in the same field of endeavor (P1, Problem to be solved) where it not only teaches the luminance histogram (Endo Tsugio; Figs. 7A-C; P2, [0003]-[0005]; P7, [0024]), but also tone curve for luminance correction (Endo Tsugio; Figs. 3A-D, P9, [0034]; P13, [0049]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Saito's invention of motion based luminance correction to include Endo Tsugio's usage of tone curve for luminance correction, because it improves the contrast of the image (Endo Tsugio; P12, [0046]; P9, [0033]) and it is possible to make the output image clear and dark (Endo Tsugio; P9, [0033]).

Regarding claim 12, Saito teaches a non-transitory computer-readable medium having stored thereon, computer-executable instructions which when executed by a processor ([0039], L8-10; It discloses an image processing apparatus 100) of an image processing apparatus, cause the processor to execute operations, the operations comprising: 
receiving image data ([0039], L8-10; It teaches an image processing apparatus 100 performing image processing on input image data y); 
determining an amount of motion in an image based on the image data ([0041], L1-6, [0043]; It teaches a motion detection unit 102 detecting motion from the input image data as shown in  Fig. 1. Distance determination unit 104 also determines the motion information of the moving pixels of the image); 
generating a luminance histogram that indicates a distribution of a plurality of luminance values of the plurality of pixels in the image data (Fig. 7 shows a luminance distribution or histogram with respect to frequency. Since Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion. The pixels which are determined to have large motions ([0064]) compared to the still pixels, will have increased contrast compared to the still pixels. Here the first part of the image is the part that is in motion with respect to the second part of the image which is fixed. Fig. 10A also shows a flow diagram which represents the process of determining the motion of each pixel and then determining the correction process based on the pixel motion); 
generating a tone curve based on the luminance histogram ([0103]; It teaches a gamma curve which is analogous to a tone curve); 
correcting a luminance of the image data based on the tone curve ([0012]; It teaches a correction unit for correcting the luminance of the image frame); and 
outputting the image data with the corrected luminance ([0012]; Fig. 1, y’ is the output image with corrected luminance as described in [0039], L8-12).  
Although, Saito teaches luminance histogram in Fig. 7 and a gamma curve in [0103], but it does not explicitly teach generating a tone curve for luminance correction.
However, Endo Tsugio teaches an image processing system which is in the same field of endeavor (P1, Problem to be solved) where it not only teaches the luminance histogram (Endo Tsugio; Figs. 7A-C; P2, [0003]-[0005]; P7, [0024]), but also tone curve for luminance correction (Endo Tsugio; Figs. 3A-D, P9, [0034]; P13, [0049]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Saito's invention of motion based luminance correction to include Endo Tsugio's usage of tone curve for luminance correction, because it improves the contrast of the image (Endo Tsugio; P12, [0046]; P9, [0033]) and it is possible to make the output image clear and dark (Endo Tsugio; P9, [0033]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saito (US PGPub 2011/0157209 A1) in view of Endo Tsugio (JP 2013250314 A) (See attached translation JP2013250314.pdf) and further in view of Ye et al. (US PGPub 2009/0109290 A1).

Regarding claim 10, Saito teaches a surveillance camera system ([0124]; It teaches the imaging system used for tracking a moving object which is equivalent to surveillance camera system), comprising: 
an imaging section configured to capture image data (Fig. 1, input signal y; [0039], L8-9; It teaches the image processing is done on the input video signal y which is coming from the captured video image data), wherein the imaging section is at a monitoring position ([0124]; It teaches the imaging system used for tracking a moving object which is equivalent to monitoring imaging system); and 
an image processor ([0039], L8-10; It discloses an image processing apparatus 100) configured to: 
receive the image data ([0039], L8-10; It teaches an image processing apparatus 100 performing image processing on input image data y); 
determine an amount of motion in an image based on the image data ([0041], L1-6, [0043]; It teaches a motion detection unit 102 detecting motion from the input image data as shown in  Fig. 1. Distance determination unit 104 also determines the motion information of the moving pixels of the image); 
generate a luminance histogram that indicates a distribution of a plurality of luminance values of a plurality of pixels in the image data (Fig. 7 shows a luminance distribution or histogram with respect to frequency. Since Fig. 14B-C represents the correlation of frequency and the pixel motion, therefore, the luminance histogram in Fig. 7 also represents the luminance distribution with respect to pixel motion. The pixels which are determined to have large motions ([0064]) compared to the still pixels, will have increased contrast compared to the still pixels. Here the first part of the image is the part that is in motion with respect to the second part of the image which is fixed. Fig. 10A also shows a flow diagram which represents the process of determining the motion of each pixel and then determining the correction process based on the pixel motion); 
generate a tone curve based on the luminance histogram ([0103]; It teaches a gamma curve which is analogous to a tone curve); 
correct a luminance of the image data based on the tone curve ([0012]; It teaches a correction unit for correcting the luminance of the image frame); and 
output the image data with the corrected luminance ([0012]; Fig. 1, y’ is the output image with corrected luminance as described in [0039], L8-12).  
Although, Saito teaches luminance histogram in Fig. 7 and a gamma curve in [0103], but it does not explicitly teach generating a tone curve for luminance correction.
However, Endo Tsugio teaches an image processing system which is in the same field of endeavor (P1, Problem to be solved) where it not only teaches the luminance histogram (Endo Tsugio; Figs. 7A-C; P2, [0003]-[0005]; P7, [0024]), but also tone curve for luminance correction (Endo Tsugio; Figs. 3A-D, P9, [0034]; P13, [0049]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Saito's invention of motion based luminance correction to include Endo Tsugio's usage of tone curve for luminance correction, because it improves the contrast of the image (Endo Tsugio; P12, [0046]; P9, [0033]) and it is possible to make the output image clear and dark (Endo Tsugio; P9, [0033]).
Although, Saito teaches an imaging system that visually tracks a moving object, but it does not explicitly teach a surveillance camera system monitoring an area.
However, Ye et al. teach an image processing system which is in the same field of endeavor (Abstract) and which is also used in a surveillance camera system (Ye et al.; [0057], L8-9).
 At the time the invention was made, it would have been a matter of design choice to a person of ordinary skill in the art to use an imaging system for surveillance because Applicant has not disclosed that using the system for surveillance provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with using in a surveillance system because of mere design choice.
Therefore, it would have been a design choice to use Saito’s imaging system for surveillance purpose as taught by Ye et al. to obtain the invention as specified in the claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.    “VIDEO SIGNAL PROCESSING METHOD AND APPARATUS” - Kida et al., US PGPub 2010/0238356 A1.
2.    “SYSTEM AND METHOD FOR MOTION COMPENSATION OF IMAGE PLANES IN COLOR SEQUENTIAL DISPLAYS” - Van Dijk et al., US Pat 6,831,948 B1.
3.    “DIGITAL CAMERAS WITH LUMINANCE CORRECTION” - Sun et al., US PGPub 2005/0219391 A1.
4.    “IMAGE PROCESSING SYSTEM AND METHOD OF IMAGE PROCESSING” -Dembo, US PGPub 2009/0324074 A1.
5.    “IMAGE SENSING APPARATUS AND IMAGE PROCESSING METHOD” -Kubota, US PGPub 2010/0208105 A1.

7. “APPARATUS, METHOD, AND PROGRAM FOR TAKING AN IMAGE, AND APPARATUS, METHOD, AND PROGRAM FOR PROCESSING AN IMAGE” – Xiao et al., US PGPub 2007/0081721 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485